Citation Nr: 1708574	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  13-00 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability, previously denied as left knee patellofemoral syndrome, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran had active duty service from November 1998 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), declining to reopen a claim of entitlement to service connection for a left knee disability. 

The Veteran testified at a hearing before a Decision Review Officer in May 2014.  A transcript of that hearing has been associated with the claims file.  The Veteran has not requested a hearing before the Board.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during active service, he has a current diagnosis of tinnitus, and he was originally diagnosed with tinnitus in December 1992, two months after separation of service. 

2.  The Veteran's tinnitus is causally and etiologically related to his active service.  

3.  A March 2005 rating decision denied service connection for left knee patellofemoral syndrome; the Veteran appealed that decision to the Board, and the Board denied entitlement to service connection for left knee patellofemoral syndrome in a December 2006 decision. 

4.  Evidence of record received since the December 2006 Board decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for left knee patellofemoral syndrome.  
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The December 2006 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).

3.  New and material evidence has been received since the December 2006 denial of service connection for left knee patellofemoral syndrome to reopen the claim.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this decision, the Board grants service connection for tinnitus and reopens the Veteran's claim for service connection for a left knee disability, which constitutes a complete grant of the Veteran's claims.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  


Service Connection - Tinnitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed ringing in his ears during his active service, resulting in his current diagnosis of tinnitus.  The Board acknowledges that the Veteran's MOS (Military Occupational Specialty) was Fuel and Electrical Systems Repairer.  He testified that he worked on generators that were required to be on during a significant portion of his workday.  The Veteran's testimony is consistent with his MOS.  The Board therefore finds that the Veteran was exposed to loud noise during active service.  

The Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A September 1988 entrance report of medical history showed no current or past complaints of ear trouble or hearing loss.  The corresponding entrance examination showed clinically normal ears and drums.  

An August 1992 report of medical history showed that the Veteran was unsure if he had hearing loss.  A corresponding report of medical examination showed clinically normal ears and drums, but showed a threshold shift in the Veteran's audiometer findings.

In a December 1992 VA examination, only two months after separation from service, the Veteran reported some periodic left ear tinnitus.  The examiner noted that tinnitus had been present for about one year on the left side and was periodic.  The examiner noted that it sometimes created pain and balance difficulties.  It occurred as a high pitched ring.  The examiner noted that the Veteran should consult a physician if tinnitus increases.

During a May 2012 VA examination, the examiner opined that the Veteran's hearing thresholds from enlistment to separation for the right ear showed progression.  He opined that the Veteran's right ear hearing loss is at least as likely as not caused by or a result of an event in military service.  The examiner then noted that the Veteran has a diagnosis of clinical hearing loss and his tinnitus is at least as likely as not a symptom associated with the Veteran's hearing loss, as tinnitus is known to be a symptoms associated with hearing loss.  The examiner made these findings despite the lack of hearing loss for VA purposes, referring rather to the Veteran's increased pure tone thresholds.  

The Veteran was then afforded a general medical VA examination in September 2012.  The examiner reviewed the Veteran's claims file.  The examiner noted that in accordance with VA regulations, pure tone thresholds did not meet the criteria for disability.  The Veteran reported constant tinnitus.  The examiner noted a high correlation between hearing loss, tinnitus, and noise exposure.  The presence of a ratable hearing loss from the service or audiometric configuration consistent with noise exposure is a strong indicator that any reported tinnitus was also from noise exposure.  Conversely, normal hearing from service strongly suggests that any reported tinnitus is less likely to be from noise exposure.  The examiner based this opinion on her clinical experience and expertise as a licensed audiologist.  The examiner also noted that civilian noise exposure and presbycusis may be contributing factors to his current tinnitus.

The Board acknowledges the negative nexus opinion in September 2012.  The diagnosis of tinnitus within two months of separation from service, however, provides a striking contrast to the September 2012 opinion.  Additionally, the nexus opinion in May 2012 associated the Veteran's tinnitus with the changes in the Veteran's hearing during service, despite the lack of hearing loss for VA purposes.  At a minimum, the Board finds that the evidence is in relative equipoise.  

In cases such as this, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


New and Material Evidence - Left Knee

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 2005 rating decision, the RO denied service connection for left knee patellofemoral syndrome, because the evidence did not show the condition was related to service, to include the Veteran's service-connected right knee disability.  The Veteran appealed that denial.  In a December 2006 Board decision, entitlement to service connection for left knee patellofemoral syndrome was again denied.  Board decisions are final when issued, unless reconsideration has been granted. 38 C.F.R. § 20.1100 (2016).  Accordingly, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Evidence received since the prior final Board decision in December 2006, includes testimony at a Regional Office from the Veteran during the May 2014 hearing before a Decision Review Officer indicating that the Veteran's doctor could not do surgery on his knees due to the severity of his back condition.  Additionally, a September 2012 VA examination noted that the Veteran had had other medical conditions potentially causing or affecting his left knee other than a right lower leg nerve and vascular condition.  The examiner did not address which other medical conditions would cause or affect his left knee, but the Board notes that since the prior final Board decision in December 2006, the Veteran has been service-connected for additional disabilities including, but not limited to, a back disability and left lower extremity radiculopathy.  Although not definitive in providing a nexus, the evidence is presumed credible.  Therefore, for purposes of new and material evidence analysis, the statement of the Veteran combined with the unspecified findings of the VA examiner, such evidence is new and material, and the claim for service connection for left knee patellofemoral syndrome is reopened.  


ORDER

Entitlement to service connection for tinnitus is granted.

New and material evidence having been received, entitlement to service connection for left knee patellofemoral syndrome is reopened.


REMAND

The Board finds that further development is necessary regarding entitlement to service connection for a left knee disability before a decision on the merits may be made.  The Veteran has asserted during his May 2014 hearing that he received a consult from a doctor at UMC.  Any outstanding treatment records from UMC and any outstanding VA medical treatment records should be associated with the claims file.  

The Board also notes that the Veteran asserted that he could not have surgery on his knees due to his back disability.  Additionally, the Board notes that the Veteran has been service connected with left lower extremity radiculopathy and a low back disability, and his right knee disability has increased in severity since his previous denial of left knee service connection.  Therefore, the Board finds that a new VA examination is necessary to determine whether the Veteran's left knee disability is causally related to or aggravated by a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all outstanding treatment records from UMC.  Additionally, associate with the claims folder VA treatment records from June 2015 forward.

2.  Schedule the Veteran for a VA examination with an orthopedic practitioner, or other equally qualified examiner. The examiner should review the Veteran's claims file and physically examine the Veteran's knees.  The examiner must review the claims file and a copy of this remand and the examination report should reflect that this occurred.  Then the examiner is asked to address the following:

a.	Is it at least as likely as not (50/50 probability) that the Veteran's left knee disability is causally related to service or to a service-connected disability, to include post-phlebitis syndrome right lower extremity, post-operative medial meniscectomy or the right knee, mechanical low back strain and degenerative disc disease, or bilateral lower extremity radiculopathy.  Please explain why or why not. 

In providing the requested opinion, the examiner should consider the effect of any pain or altered gait when addressing causation.  

b.	Is it at least as likely as not (50/50 probability) that the Veteran's left knee disability is aggravated beyond the natural progression of the disability due to a service-connected disability, to include post-phlebitis syndrome right lower extremity, post-operative medial meniscectomy or the right knee, mechanical low back strain and degenerative disc disease, or bilateral lower extremity radiculopathy.  Please explain why or why not. 

In providing the requested opinion, the examiner should again consider the effect of any pain or altered gait when addressing aggravation.

The examiner should provide a rationale for all opinions provided. 

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


